     Case: 1:20-cr-00077 Document #: 56 Filed: 03/11/21 Page 1 of 1 PageID #:180

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:20−cr−00077
                                                       Honorable Matthew F. Kennelly
Kenneth D Courtright
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 11, 2021:


        MINUTE entry before the Honorable Matthew F. Kennelly as to Kenneth D
Courtright: The government's motion for an extension of time to 4/16/2021 to produce
discovery materials is granted [54]. The hearing date of 3/17/2021 is vacated. Mailed
notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
